FILED
                            NOT FOR PUBLICATION
                                                                            SEP 04 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10013

               Plaintiff - Appellee,             D.C. No. 2:14-cr-01004-DJH-1

 v.
                                                 MEMORANDUM*
JUVENAL GUTIERREZ-GARCIA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Diane J. Humetewa, District Judge, Presiding

                           Submitted September 2, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Juvenal Gutierrez-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 57-month sentence for being an illegal

alien found in the United States following deportation, in violation of 8 U.S.C. §

1326. Pursuant to Anders v. California, 386 U.S. 738 (1967), Gutierrez-Garcia’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Gutierrez-Garcia the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Gutierrez-Garcia has waived his right to appeal his conviction and sentence.

Because the record discloses no arguable issue as to the validity of the appeal

waiver, we dismiss the appeal. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2